216 F.3d 720 (8th Cir. 2000)
CRYSTALLINE S. BAILEY, APPELLANT,v.ANCHOR PACKAGING, ETC., APPELLEE.
No. 99-4272
U.S. Court of Appeals, Eighth Circuit
Submitted: June 14, 2000Filed: June 29, 2000

Appeal from the United States District Court for the Eastern District of Arkansas
Before Wollman and Beam, Circuit Judges, and Panner,1 District Judge.
Per Curiam.


1
Plaintiff Crystalline S. Bailey appeals the district court's2 grant of summary judgment for defendant Anchor Packaging on plaintiff's employment discrimination claims. We have reviewed the matter de novo and conclude that the evidence, considered in the light most favorable to Bailey, shows that there is no genuine issue of material fact and that defendant is entitled to judgment as a matter of law. See Treanor v. MCI Telecomm. Corp., 200 F.3d 570, 573 (8th Cir. 2000). The district court correctly ruled that defendant took prompt and appropriate remedial action after plaintiff complained that a co-worker had sexually harassed her. See Scusa v. Nestle U.S.A. Co., 181 F.3d 958, 967 (8th Cir. 1999).


2
We affirm the judgment of the district court.



Notes:


1
 The Honorable Owen M. Panner, United States District Judge for the District of Oregon, sitting by designation.


2
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas.